DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,699,511. Although the claims at issue are not identical, they are not patentably distinct from each other because The present claims are merely a restating of the previously allowed claims and adds no new limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. US 2014/0001199 in view of Timms et al. US 2001/0056385 and Jennings et al. US 2002/0138374.
Bruck discloses an apparatus comprising:
(Re claim 19) “a system structure that includes at least one physical support structure“ (10 figure 1). “a fastener attribute assembly that inputs desired fastener attribute data (DFA data) regarding a desired fastener” (66 figure 1, para 0019). “a computer system that controls operations of the 
Bruck does not disclose  mapping the DFA data to at least one fastener candidate and determining a fastener selection amongst the at least one fastener candidate nor a tray assembly affording a resting place for position a tangible fastener for input of the DFA data.
Timms teaches mapping the data to at least one fastener candidate and making a selection from amongst the candidates (figures 3-9).
It would have been obvious to one skilled in the art to modify the system of Bruck to include mapping the data to at least one fastener candidate and making a selection from amongst the candidates because it helps guide the user to the appropriate fastener.
Jennings teaches a tray assembly to place a tangible fastener to me imaged (10 figure 6).
	It would have been obvious to one skilled in the art to include a tray assembly to place a tangible fastener to me imaged because it helps to capture a quality image and allows a user to find matching fasteners automatically.
	(Re claim 28-31) Brucks/Timms does not disclose a camera and a weight sensor use to input to help determine the desired fastener.
	Jennings teaches a camera and a weight sensor, under the tray, used to input to help determine the desired fastener (10,11,13 figure 6, para 0022).
	It would have been obvious to one skilled in the art to modify the system of Jennings to include a camera and a weight sensor, under the tray, because it allows a user to automate the process of finding matching fasteners. 

Jennings teaches including an electromagnet, and the computer system controlling the electromagnet in conjunction with inputting the DFA data (col 7 lines 14-31).
It would have been obvious to one skilled in the art to modify Bruck/Timms to include an electromagnet, and the computer system controlling the electromagnet in conjunction with inputting the DFA data because it enhances product discrimination.
(Re claim 33) “the fastener attribute assembly including a GUI (graphical user interface) for interfacing with a user to input at least a portion of the DFA data” (66 figure 1).
	(Re claim 34) “a fastener inventory portion, the fastener inventory portion retaining a plurality of fasteners” (12 figure 1). “a user delivery portion to provide user delivery” (48,72 figure 1). “a transfer assembly disposed within the system structure, the transfer assembly constituted by a physical structure that affords physical transport of a fastener selection from the fastener inventory portion to the user delivery portion” (50,57 figure 4). “the computer system controls the transfer assembly to retrieve the fastener selection from the fastener inventory portion and physically transport the fastener selection to the user delivery portion” (abstract).
	(Re claim 35) “the fastener inventory portion constituted by a plurality of individualized storage portions that each serve to respectively store a particular type of the plurality of fasteners, such that each particular type is selectively accessible, on demand, by the transfer assembly” (12,57,50 figure 4).
	(Re claim 36) “a range finder to determine position of the tangible fastener; the fastener attribute assembly including a camera, and the camera disposed in a fixed position and distance calibrated, by the computer system, based on such fixed position” (col 7 lines 14-31: Jennings). The camera as taught by Jennings is in a fixed position and includes lasers and other devices for ranging. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,065,911 and 5,969,317.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651